   1 LAW OFFICES OF MIRIAM HISER
     MIRIAM HISER (SBN 129824)
   2 550 Montgomery Street, Suite 650
     San Francisco, California 94111
   3 Telephone: (415) 345-9234
     Facsimile: (415) 395-9372
   4 mhiser@hiserlaw.com

   5 Attorney for Respondents
     LAURENCE JENNINGS, RAJ PATEL,
   6 JUSTIN HU, LAWRENCE DROUIN,
     BAYSIDE COURT OWNERS ASSOCIATION,
   7 and ANDREW CANTOR

   8                            UNITED STATES BANKRUPTCY COURT

   9                            NORTHERN DISTRICT OF CALIFORNIA

  10 In re:                                             Case No. 14-44083 CN 13

  11 SARAH-JANE PARKER,                                 NOTICE OF APPEAL

  12                        Debtor.

  13

  14          Respondents LAURENCE JENNINGS, RAJ PATEL, JUSTIN HU, LAWRENCE
  15 DROUIN, BAYSIDE COURT OWNERS ASSOCIATION, and ANDREW CANTOR hereby

  16 appeal from the final Judgment entered in this matter on April 11, 2019, and the underlying

  17 Order Awarding Attorneys' Fees and Costs dated April 11, 2019 and Memorandum Decision

  18 After Trial dated January 29, 2019.

  19          The names of all parties to the Judgment appealed from, and the names, addresses, and
  20 telephone numbers of their respective attorneys are as follows:

  21
              DEBTOR SARAH-JANE PARKER
  22
              Marlene A. Fong SBN 111560
  23          Marc Alan Fong SBN 80049
              Fong & Fong APC
  24          2161 Harbor Bay Parkway
              Alameda, CA 94502
  25          Tel. 510.748.6800
              Email: marlene.fong@fonglaw.com
  26

  27

  28

                                                  1                                        Notice of Appeal
Case: 14-44083    Doc# 317     Filed: 04/24/19    Entered: 04/24/19 19:20:39       Page Case
                                                                                        1 ofNo.
                                                                                             2 14-44083
   1          RESPONDENTS LAURENCE JENNINGS, RAJ PATEL, JUSTIN HU, LAWRENCE
              DROUIN, BAYSIDE COURT OWNERS ASSOCIATION, and ANDREW CANTOR
   2
              Miriam Hiser (129824)
   3          Law Offices of Miriam Hiser
              550 Montgomery, Suite 650
   4          San Francisco, California 94111
              Tel. 415.345.9234
   5          Email: mhiser@hiserlaw.com.

   6
       Dated: April 24, 2019.      .                    LAW OFFICES OF MIRIAM HISER
   7

   8                                                    By: /s/ Miriam Hiser_______________
                                                        Miriam Hiser
   9                                                    Attorneys for Respondents
                                                        LAURENCE JENNINGS, RAJ PATEL,
  10                                                    LAWRENCE DROUIN, JUSTIN HU,
                                                        BAYSIDE COURT OWNERS
  11                                                    ASSOCIATION, and ANDREW CANTOR

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                  2                                   Notice of Appeal
Case: 14-44083    Doc# 317      Filed: 04/24/19   Entered: 04/24/19 19:20:39   Page Case
                                                                                    2 ofNo.
                                                                                         2 14-44083
